         Case 4:19-cv-00902-JM Document 16 Filed 11/19/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

STEVEN C. FOWLER                                                               PLAINTIFF

V.                      CASE NO. 4:19-CV-00902 JM-JTK

ANDREW SAUL,
Commissioner of Social Security Administration                    DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered in favor of the

Defendant.

       DATED this 19th day of November, 2020.



                                          _______________________________
                                          UNITED STATES DISTRICT JUDGE
